Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a multi-layer memory device with error correction circuit. The independent claims 1 and 18 recite an apparatus and method of read operation for a non-volatile memory device comprising determining a read level according to an address input in a read operation; performing a read operation using the determined read level to read data; performing an error correction operation on the read data to generate error-corrected data; and outputting the error-corrected data to an external device, wherein the read operation is performed by an address scramble according to a combination of different tiles, different word lines, or different bit lines. The prior art (Grigoryan et al, patent 11,023,310) discloses a reading method of a non-volatile memory device having step of error correction operation but fails to disclose or suggest steps of determining a read level according to an address input in a read operation; performing a read operation using the determined read level to read data. The independent claim 11 recites a non-volatile memory device, comprising: first tiles; and second tiles, wherein each of the first and second tiles includes: first resistive memory cells formed on a first layer and connected between first word lines and a bit line; second resistive memory cells formed on a second layer disposed on the first layer, and connected between second word lines and the bit line; and a peripheral circuit disposed below the first layer, where each of the first word lines, the second word lines, and the bit line are connected to each other by at least one via, wherein each of the first and second tiles is driven according to an address scramble in a read operation. The prior art (Laurent, patent 9,792,958) discloses a non-volatile memory device having multiple tiles and address scramble but fails to disclose or suggest  wherein each of the first and second tiles includes: first resistive memory cells formed on a first layer and connected between first word lines and a bit line; second resistive memory cells formed on a second layer disposed on the first layer, and connected between second word lines and the bit line. Therefore, claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        01/15/2022